COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  DALE EVAN SLAPE,                               §              No. 08-21-00166-CV

                       Appellant,                §                 Appeal from the

  v.                                             §            County Court at Law No. 3

  WAL-MART STORES TEXAS, LLC                     §            of El Paso County, Texas
  AND WAL-MART STORE, INC.,
                                                 §             (TC# 2020-DCV-1388)
                         Appellees.
                                             §
                                           ORDER

       The Court GRANTS the Appellant’s first motion for extension of time within which to file

the reply brief until July 1, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Brittany Lopez, the Appellant’s attorney, prepare the

Appellant’s reply brief and forward the same to this Court on or before July 1, 2022.

       IT IS SO ORDERED this 31st day of May, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.